Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Aldag on June 2, 2022.

The application has been amended as follows: 

Claim 12, line 2, delete the first occurrence of “acid”.
Claim 13, line 2, delete “acid” and insert “acidic”.
Claim 14, line 5, delete “acid” and insert “acidic”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or suggest the particularly claimed catalyst for upgrading hydrocarbon containing an aluminosilicate porous structure and at least three metals selected from one of Two Markush groups, in the amounts claimed herein.  The restriction requirement of June 25, 2021 is hereby withdrawn and claims 7-23 have been rejoined and examined for patentability.  Claims 7-23 are additionally allowable over the prior art of record.
US 6,017,442 discloses a process for aromatizing hexane with at least one Group VIII metal and one or more IIIB metals loaded on zeolites, preferably zeolite L.  There is no motivation for adding a third metal to the zeolite, and only cobalt is specifically mentioned as suitable, but not preferred.  The Juybar et al. article discloses Ga-Ag and Zn-Cu loaded onto a ZSM-5/11 intergrowth.  There is no suggestion of a third metal, and the process the composition is employed to catalyze is the conversion of methanol to aromatics.  The Uslamin et al article discloses that zinc or gallium or silver on ZSM-5 are capable of the aromatization of ethylene, but provides no suggestion for three metals nor amounts necessary.  The apparently closest art comprises the Xu et al. articles and the Li et al. article from “Fuel”, but these are not available as prior art.  Accordingly, there is neither suggestion in the prior art to require at least three metals to a zeolite in the amount recited herein, nor an expectation that an additionally added metal in the specified amount would be capable of catalyzing the intended process.  Catalysis is notoriously unpredictable;  absent some convincing teaching that an analogous bimetallic catalyst could be easily subjected to addition of a third metal in appropriate amount for the same or mechanistically similar process, there can be no clear expectation of an improvement to the prior art or even an equivalent result, and thus no proper holding of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732